tax_exempt_and_government_entities_division date sep department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tie c4 8e- employer_identification_number u i l nos legend x y dear sir or madam this is in response to a letter from your authorized representative dated date which amends your letter dated date requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below the amended letter you have amended ruling_request number three as set forth and withdrawn ruling requests number four and five in you were established by congress by enabling legislation your purposes as identified in the enabling legislation are to encourage accept and administer private gifts of property for the benefit of or in connection with the activities and services of x and y for the conservation and management of natural_resources to undertake and conduct such other activities as will further the conservation and management of the resources of the united_states and its territories and possessions for present and future generations of americans and to participate with and otherwise assist foreign governments entities and individuals in undertaking and conducting activities that will further the conservation and management of the resources of other countries among the powers granted to you under the enabling legislation are these to invest any funds provided to you by the federal government in obligations of the united_states or in obligations of the united_states or in obligations or securities that are guaranteed or insured by the united_states to deposit any funds provided to you by the federal government into accounts that are insured by an agency_or_instrumentality of the united_states to make use of any interest of investment_income that accrues as a consequence of actions taken under or to carry out your purposes to use federal funds to make payments under cooperative agreements entered into with willing private landowners to provide substantial long-term benefits for the restoration or enhancement of natural_resources on private land unless otherwise required by the instrument of transfer to sell donate lease invest reinvest retain or other wise dispose_of any property or income therefrom to enter into contracts for other arrangements with public agencies and private organizations and persons and to make such payments as may be necessary to carry out its function and to do any and all acts necessary and proper to carry out your purposes your bylaws state that you shall hold and may exercise all such powers as conferred upon you by the enabling legislation and as may be necessary or expedient for the administration of the affairs and attainment of your purposes you received your determination_letter as a sec_501 organization effective date on date you state that in furtherance of your exempt purposes you conduct projects related to conservation education habitat protection and restoration and natural resource management two of your funding sources are from permit fees and enforcement generated funds where selected environmental laws require a party to apply for and receive a permit or license from a government agency that has regulatory authority over affected natural_resources an agency may choose to have money received for the permit fees and licenses deposited into accounts controlled by you rather than into the government’s general fund the agency enters into a contractural agreement fund agreement with you governing the receipt administration and expenditure of the funds at issue you agree to disburse the fund at the direction of the government party or parties to accomplish conservation objectives identified in the fund agreement you invest the funds under the fund agreement typically subject_to investment limitations approved or specified by the government agency federal and state agencies may also choose to have payments of civil or criminal damages or restitution resulting from the enforcement of environmental laws directed to you funds delivered to you are generally used to fund restoration and conservation projects related to the underlying violations the ultimate funding decision is made by the government party consistent with the court order the contractural arrangements used to administer enforcement- generated funds may be in the form of fund agreements similar in form and implementation to the fund agreements for permit fees or trust agreements a fund agreement may cover only permit fees or enforcement-generated funds or it may cover both some fund agreements relate to payments from a single payor while others consist of payments from a number of payors under a_trust agreement a federal or state government agency creates a_trust in most circumstances under the supervision of a court and appoints you as trustee to invest and disburse the trust funds the purpose of each trust is to receive manage and disburse funds for restoration projects related to the underlying incident the trusts may involve one or more state government agencies and some may also involve one or more federal government agencies each trust agreement provides that all interest and earnings accruing to the trust are to be reinvested in the trust and used for the purpose of the trust you have historically retained a one-time payment equal to a modest percentage of the amount_involved which you use to defray your operating costs you had stated that for fund agreements related to permit fees you may modify this feature in the future to provide for multiple payments and differing amounts more reflective of your operating costs you submitted a draft copy of a memorandum of agreement that is to serve as a template for agreements that you enter into with agencies this document which may be modified based upon the circumstances will replace the various fund agreements and trust agreements previously used by you based on the foregoing facts and representations the following rulings have been requested your participation in the agreements does not adversely affect your exempt status your participation in the agreements is substantially related to your exempt purposes earnings on amounts held under the agreements to be expended at the direction of federal and state government agencies are income derived from and related to an exempt_function and not unrelated_business_taxable_income sec_501 of the internal_revenue_code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income generally as the gross_income received by an exempt_organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_512 of the code excludes from unrelated_business_taxable_income dividends and interest sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes lessening the burdens of government sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for income from a trade_or_business to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business revrul_67_292 1967_2_cb_184 holds that an organization formed for the purpose of purchasing and maintaining a sanctuary for wild birds and animals for the benefit of the public may qualify as exempt from federal_income_tax under sec_501 revrul_70_186 1970_1_cb_128 holds that an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features qualifies for exemption under sec_501 of the code revrul_76_204 1976_1_cb_152 holds that a nonprofit organization formed for the purpose of preserving the natural environment by acquiring by gift or purchase ecologically significant undeveloped land and either maintaining the land itself with limited public access or transferring the land to a government conservation agency by outright gift or being reimbursed by the agency for its cost qualifies for exemption under sec_501 of the code revrul_85_2 1985_2_cb_178 holds that an organization is lessening the burdens of government if its activities are activities that a governmental_unit considers to be its burdens and the activities actually lessen such governmental burden to determine whether an activity is a burden of government the question to be answered is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the enabling legislation provides for you to undertake and conduct activities that further the conservation and management of natural_resources of the united_states such activities are considered to be charitable within the meaning of sec_501 of the code see revrul_67_292 supra revrul_70_186 supra and revrul_76_204 supra you have been granted recognition for exemption as an organization described in sec_501 of the code in order for you to continue to meet the requirements for recognition of your exemption you must be organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations under your bylaws you have the authority to exercise all such powers as may be necessary or expedient for attaining your charitable purposes your agreements with the federal and state governments are the type of activities contemplated by the enabling legislation you assist federal and state agencies in creating funds for managing the monies that the agencies receive for conservation programs the agreements allow you to use your expertise and experience to effectively manage the funds for conservation purposes in addition by assuming responsibility for administering the funds some of which may involve multiple payors or several government agencies you advance the charitable purpose of lessening the burden of the participating government agencies sec_1_501_c_3_-1 of the regulations revrul_85_2 supra thus the activities undertaken by you in connection with the agreements come within the charitable purposes under which you are organized and operated organizations exempt under sec_501 of the code are subject_to a tax on their unrelated_business_income under sec_511 sec_513 of the code defines an unrelated_trade_or_business as one whose conduct is not substantially related to the organization’s exercise or performance of the purpose or function constituting the basis for its exemption the agreements that you enter into with the government agencies are substantially related the accomplishment of your exempt purposes and contribute importantly to the accomplishment of these purposes sec_1_513-1 of the regulations the money deposited into the funds by the government agencies are specifically identified for use in activities related to the conservation of natural_resources such activities are in furtherance of the charitable purposes for which you are organized and operated the payments withheld by you are received in exchange for your management of the funds and are used to defray operating costs therefore your participation in the agreements does not constitute an unrelated_trade_or_business under sec_513 of the code and so does not subject it to tax under sec_511 sec_1_513-1 of the regulations sec_1_513-1 of the regulations the income generated by your investment activity is earned from the exercise or performance of exempt functions and therefore is not subject_to the unrelated_business_income_tax sec_1_513-1 of the regulations you are required to invest the money in the funds the investments generally are subject_to investment limits specified or approved by a government agency or you may be required to reinvest the interest and earnings and use them for the purposes for which a particular fund was established accordingly based on all the facts and circumstances described above we rule as follows your participation in the agreements does not adversely affect your exempt status your participation in the agreements is substantially related to your exempt purposes earnings on amounts held under the agreements to be expended at the direction of federal and state government agencies are income derived from and related to an exempt_function and not unrelated_business_taxable_income these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_office of this action please keep a copy of this ruling in your permanent records - this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely qvirettl ww brptesiatky terrell m berkovsky manager exempt_organizations technical group
